Name: Council Regulation (EEC) No 2147/90 of 16 July 1990 on the application of Decision No 3/90 of the EEC-Norway Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation - Decision No 3/90 of the EEC-Norway Joint Committee of 19 June 1990 amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Europe;  leather and textile industries;  international trade;  executive power and public service;  international affairs
 Date Published: nan

 30. 7. 90 Official Journal of the European Communities No L 199 / 7 COUNCIL REGULATION (EEC) No 2147/90 of 16 July 1990 on the application of Decision No 3 /90 of the EEC-Norway Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the Kingdom of Norway ( J ) signed on 14 May 1973 entered into force on 1 July 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which forms an integral part of the said Agreement , the Joint Committee adopted Decision No 3 /90 amending that Protocol ; Whereas it is necessary to apply that Decision in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 3 /90 of the EEC-Norway Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1990 . For the Council The President G. DE MICHELIS ( ») OJ No L 171 , 27 . 6 . 1973 , p. 2 .